Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 1 of 40




        EXHIBIT B
                                     Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 2 of 40
                                                    CITATION
                                    THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                                                       NO. 20-0284-C26


    MARGARET MORRIS VS. HOME DEPOT U.S.A., INC

    TO:               Home Depot U.S.A., Inc
                      By Serving its Registered Agent Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company
                      211 E 7th Street
                      Suite 620
                      Austin TX 78701


    DEFENDANT in the above styled and numbered cause:

    YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
    issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
    petition, a default judgment for the relief demanded in the petition may be taken against you.

    Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION, TRCP 193.7 NOTICE OF SELF-AUTHENTICATION, TRCP 194.2
    REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY in the above styled and numbered cause, which was filed on the
    18th day of February, 2020 in the 26th Judicial District Court of Williamson County, Texas. This instrument describes the claim
    against you.

    ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office on this the lst day of May, 2020.

    ADDRESS OF LEAD ATTORNEY FOR                                                      LISA DAVID, DISTRICT CLERK
    PETITIONER:
                                                                                                                                                             . 5qkyc'6 cQ
    Jesus De Luna                                                                     Williamson County, Texas
    5711 University Heights Blvd                                                      P. O. Box 24,405 M.L.K. Street                                                  ;
    Suite 101                                                                         Georgetown, Texas 78627-0024                                         ~~                x
                                                                                                                                                            Y~              i+
    San Antonio TX 78249                                                                                                                                        ~oA, ~

                                                                                     BY:     JuUei30r4'e4-O'
                                                                                              Julie Borrero, Deputy

                                                       RETURN OF SERVICE
    Came to hand on the    day of              ,20Jat            o'clock M. and executed at                                               , within the
    County of                            Texas, at        o'clock _M. on the               day of                          20_     by delivering to the
    within named                                               , in person a true copy of this citafion, with a true and correct copy of the
    PLAINTIFF'S ORIGINAL PETION,
                              TI     TRCP 193.7 NOTICE OF SELF-AUTHENTICATION, TRCP 194.2 REQUESTS FOR DISCLOSURE
    AND ATTACHED DISCOVERY attached thereto, having first endorsed on such copy of citation the date of delivery.
     x NOT EXECUTED, the diligence used to execute being (sl,ow manner ofdelivery)
                                               ; for the following reason
    the defendant may be found at
    'Strike tfnot applfcable.
    TO CERTIFY WffiCH WITNESS MY HAND OFFICIALLY                                                                                                     COUNTY, TEXAS
                                  SHERIFF/CONSTABLE BY:                                                                                                           DEPUTY
    Fr:l:1+VH JliKvll:r: Vr l:I1A11Viv : !bP

                   COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                           In accordance with Rule 107: The officer or auihorizedperson who serves, or attempts to serve, a citatfon shall sfgn the return.
    My name is                                                                                   my date of birth is                                     and my address is
                           Please print.     (First, Middle, Last)
                                                                                                                                                           (street, City, Zip).
    I DECLARE UNDER PENALTY OF PERJURY'iTIAT THE FOREGOING IS TRUE AND CORRECT.
    Executed in                             County, State of            , on the                                         day of                                  20

I                               Declarant/Authorized Process Server                                                   ID#& expiration of certification                            I
                                              1G"{~ i) ~" r - ~.v -r • v~ r~ uv~ 7 -~- ~ ~.! - /
            Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page   Filed:32/18/2020
                                                                          of 40 12:00 AM
                                                                           Lisa David, District Clerk
                                                                           Williamson County, Texas
                                                                           Michele Rodriguez


                                           20-0284-C26            e411
                           CAUSE NO.

 MARGARET MORRIS,                               §               IN THE DISTRICT COURT
 Plaantiff                                      § Williamson County - 26th Judicial District Court
                                                §
 VS.                                            §             _TH JUDICIAL DISTRICT
                                                §
 HOME DEPOT U.S.A., INC.,                       §
 Defendant                                      §
                                                §        WILLIAMSON COUNTY, TEXAS


                        PLAINTIFF'S ORIGINAL PETITION,
                  TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
       TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES MARGARET MORRIS, hereinafter referred to by name or as

"Plaintiffl', and complains of HOIVIE DEPOT U.S.A., INC., hereinafter referred to by name or as

"Defendant", and for cause of action would respectfully show unto the Court as follows:

                                         I.
                              DISCOVERY CONTROL PLAN

1.      Plaintiff intends that discovery be conducted under LEVEL 3 of RUI,E 190 of the TExAs

RULEs oF CIVIL PROCEDURE.

                                            II.
                                          PARTIES

2.      Plaintiff MARGARET MORRIS is an individual residing in Travis County, Texas.

3.      Defendant HOME DEPOT U.S.A., INC., is a corporation operating in Williamson

County, Texas, and may be served with process through its registered agent, Corporation Service

Company d/b/a CSC-Lawyers Incorporating Service Company, located at 211 E. 7th Street, Suite

620 Austin, TX 78701.




                                                             Envelope# 40900480
            Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 4 of 40




                                            M.
                                   JURISDICTION & VENUE

4.      This Court has jurisdiction over the parties because the amount in controversy is within the

jurisdictional limits of this Court. Additionally, this Court has jurisdiction over the parties because

Defendant HOME DEPOT U.S.A., INC., is conducting business in the State of Texas.

5.     Venue is proper in Williamson County in this cause pursuant to § 15.002(a)(1) of the Civil,

PxACTIcE & REMEDiEs CoDE-because the incident which forms the basis of this lawsuit occurred

in Williamson County, Texas.

                                                IV.
                                               FACTS

7.      On or about February 16, 2019, Plaintiff MARGARET MORRIS was a patron shopping

at Defendant Home Depot, located at 2700 Whitestone Blvd Cedar Park, Texas 78613. As such,

Plaintiff was a business invitee when she slipped and fell on a wet substance. At the time of

Plaintiff's fall there were no warnings present at the location of the wet substance. As a result,

Plaintiff sustained injuries to-her body, including, but not limited to a shattered bone in her arm,

as more fully set forth in the medical records of her treatment after this fall. The unreasonably

dangerous condition on Defendant's premises proximately caused Plaintiffls injuries and the need

for the medical treatment she subsequently received. Plaintiff MARGARET MORRIS's bodily

injuries occurred as a direct result of a fall that was proximately caused by the dangerous conditions

described above, which Defendant knew or, in the exercise of ordinary care, should have known

existed.




MARGARETMORRl5 YS, HOMEDEPOT U.S.A., INC.,                                                 PAGE2 0F 7
            Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 5 of 40




                                                V.
                            CAUSES OF ACTION AGAINST
                         DEFENDANT HOME DEPOT U.S.A., INC.,

A. PnEMsEsLrAaffFrY

8.     On or about February 16, 2019, Defendant HOME DEPOT U.S.A., INC.; was in

possession of the premises located at 2700 Whitestone Blvd Cedar Park, Texas 78613, which

forms the basis of this suit. The Plaintiff was a patron shopping for the economic benefit of

Defendant. As such, Defendant owed Plaintiff a duty of ordinary care to adequately warn her of

conditions on the premises posing an unreasonable risk of harm or to make the condition

reasonably safe. However, Defendant breached its duty of ordinary care to Plaintiff by both failing

to warn the Plaintiff of the dangerous condition and failing to make the condition reasonably safe.

Defendant's breach of said duties proximately caused the injuries set forth herein.

9.     Specifically, Defendant did not safeguard the premises as set forth hereinabove. Further,

Plaintiff was injured because Defendant was negligent in:

       a) Failing to warn invitees, including Plaintiff, of the hazards of an unreasonably dangerous

       condition on Defendant's premises;

       b) Failing to inspect the store and properly maintain it;

       c) Allowing a dangerous condition to exist, so that Plaintiff would fall and be injured;

       d) Failing to provide safety of Plaintiff under the circumstances;

       e) Failing to warn invitees, including the Plaintiff, that the area in question should be

approached with caution;

       f) Negligently maintaining the area in question in such a way so as to constitute a negligent

       activity;



MARGARETIVIORRIS ~'S. HOMEDEPOT U.S.A., INC,,                                           PAGE3 0F 7
            Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 6 of 40




        g) Failing to warn invitees, including Plaintiff, that there was a dangerous condition which

        required extra care to be taken while walking through that area;

        h) Failing to maintain the premises in a reasonably safe condition for Plaintiff and other

        invitees; and

       i) Failing to remove the dangerous condition or properly warn of its existence.

10.     The Defendant's acts and/or omissions were negligence and the proximate cause of the

incident and the Plaintiff's injuries and damages.

B. RESPONDEATSUPERIOR

11.    At all times material hereto, all the agents, servants, and employees for Defendant, who

were connected with the occurrence made the subject of this suit, were acting within the course

and scope of their employment or official duties and in furtherance of the duties of their office or

employment. Defendant's agents, servants, and employees negligently permitted the dangerous

wet substance, negligently or willfully allowed such condition to continue, and negligently or

willfully failed to warn Plaintiff of the unsafe condition of the premise. This condition existed

despite the fact Defendant or Defendant's agents, servants, and employees knew or should have

known of the existence of the condition and that there was a likelihood of a person being injured,

as occurred to Plaintiff. Therefore, Defendant is further liable for the negligent acts and omissions

of its employees under the doctrine of Respondeat Superior.

12.    Each and all of the foregoing acts and/or omissions of the agents, servants, and employees

for Defendant were negligent and constituted negligence and were each and all the proximate cause

of the incident which forms the basis of this suit, and was a proxiinate cause of Plaintiff's injuries

and damages.



1VIARGARET MORRIS Ys. HOMBDEPOT U.S.A,, INC.,                                             PAGE 4 0F 7
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 7 of 40




                                                VI.
                                              DAMAGES

13.     As a direct and proximate result of the collision and the negligent conduct of the Defendant,

Plaintiff MARGARET MORRIS suffered bodily injuries as reflected in the medical records from

the health care providers that have treated the injuries since the fall. The injuries may be permanent

in nature. The injuries have had an effect on the Plaintiffs health and well-being. As a further

result of the nature and consequences of her injuries, the Plaintiff has suffered and may continue

to suffer into the future, physical pain and mental anguish.

14.     As a further result of all of the above, Plaintiff has incurred expenses for her medical care

and attention in the past and may incur medical expenses in the future to treat her injuries.

15.     By reason of all of the above, Plaintiff MARGARET MORRIS has suffered losses and

damages in a sum within the jurisdictional limits of this Court for which she now sues.

16.     Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of Plaintiff s peers. However, RuL,E 47 of the TExAs Rtn.Es oF CivII., PRocEDuxE

requires Plaintiff to affirxnatively plead the amount of damages sought. Pursuant to RuI.E 47 of the

TExAs Ru1,Es oF Crva, PROCEDu1tE, Plaintiff seeks monetary relief OVER ONE MILLION AND

00/100 DOLLARS ($1,000,000.00) and a demand for judgment for all the other relief to which

Plaintiff is justly entitled at the time of filing this suit, which, with the passage of time, may change.

                                                 VII.
                                              INTEREST

17.     Plaintiff further requests both pre judgment and post judgment interest on all her damages

as allowed by law.




,1VIARGARETMORRIS' vS. HOMEDEPOT U.S.A., INC.,                                                PAGE SOF 7
            Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 8 of 40




                                         VIII.
                                 DEMAND FOR JURY TRIAL

18.    Plaintiff MARGARET MORRIS demands a trial by jury. Plaintiff acknowledges

payment this date of the required jury fee.

                                          IX.
                                REOUEST FOR DISCLOSURE

19.    Pursuant to RULE 194 of the TExAs RULEs oF CIVIL PROCEDURE, Defendant is requested

to disclose, within fifty (50) days of service hereof, the information and material described in each

section of RuL.E 194.2.

                                         X.
                           NOTICE OF SELF-AUTHENTICATION

20.     Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant is

hereby noticed that the production of any document in response to written discovery authenticates

the document for use against that party in any pretrial proceeding or at trial.

                                          XI.
                                   ATTACHED DISCOVERY

21.     Attached to Plaintiff s Original Petition, are the following written discovery requests to

which Defendant is requested to answer/respond within fifty (50) days of service hereof:

       a.      Plaintiffls First Set of Interrogatories to Defendant HOME DEPOT U.S.A., INC.
       b.      Plaintiff's First Requests for Production to Defendant HOME DEPOT U. S.A., INC.
       C.      PlaintifPs First Requests for Admissions to Defendant HOIVIE DEPOT U.S.A.,
               INC.
                                                 XII.
                       DESIGNATED E-SERVICE EMAIL ADDRESS

       The following is the undersigned attorney's designated E-Service email address for all e-

served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(f)(2) & 21a:

ideluna-svc@thomasjhenrylaw.com. This is the undersigned's only E-Service email address, and


1VI4RGARETMORRIS YS, HOMEDEPOT U.S.A., INC.,                                             PAGE 6 Ol 7
                 Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 9 of 40




    service through any other email address will be considered invalid.

                                                 PRAYER
            WHEREFORE, PRElVIISES CONSIDERED, Plaintiff requests that the Defendant is

    cited to appear and answer, and on final trial hereafter, the Plaintiff has judgment against the

    Defendant in an amount within the jurisdictional limits of this Court, together with all pre-

    judgment and post judgment interest as allowed by law, costs of Court, and for such other and

    fiarther relief to which Plaintiff may be justly entitled by law and equity, including, but not limited

    to:

           1.      Pain and suffering in the past;
           2.      Pain and suffering in the future;
           3.      Mental anguish in the past;
_          4.      Mental anguish in the future;
           5.      Past medical expenses;
           6.      Future medical expenses;
           7.      Physical impairment in the past;
           8.      Physical impairment in the future;
           9.      Future lost wages;
           10.     Pre judgment interest; and
           11.     Post judgment interest.

                                                   Respectfully submitted,

                                                   Law Offices of Thomas J. Henry
                                                   5711 University Heights Blvd., Suite 101
                                                   San Antonio, Texas 78249
                                                   Phone: (210) 656-1000
                                                   Facsimile: (361) 985-0601


                                                                  !       ~
                                               By: —       /
                                                  Jesus De Luna
                                                  State Bar No. 24105788
                                                  *email: jdeluna-svc@thomasjhenrylaw.com
                                                  ATTORNEY FOR PLAINTIFF
                                                  * service by email to this address only

    MARGARETMORRIS {YS. HOMEDEPOT U.S.A., INC.,                                                PAGE 70F 7
           Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 10 of 40




                              CAUSE NO.

MARGARET MORRIS,                             §                 IN THE DISTRICT COURT
Plaintiff                                    §
                                             §
vs                                           §                       JUDICIAL DISTRICT
                                             §
                                             §
HOME DEPOT U.S.A., INC.,                     §
Defendant                                    §          WILLIAMSON COUNTY, TEXAS


                PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
                     DEFENDANT HOME DEPOT U.S.A., INC.,


TO: DEFENDANT HOME DEPOT U.S.A., INC., by and through its Registered Agent,
     Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company,
     located at 211 E. 7th Street, Suite 620 Austin, TX 78701.

       These Interrogatories are filed and served pursuant to Rule 197 of the TExAs RuLEs oF

CIVIL PROCEDURE. Plaintiff requests that Defendant answer separately and fully in writing and

under oath each of the following interrogatories within fifty (50) days after service of this

request.

                                          Respectfally submitted,

                                          The Law Offices of Thomas J. Henry
                                          5711 University Heights Blvd., Suite 101
                                          San Anton%o, Texas 78249
                                          Phone: (210) 656-1000
                                          Fax. (361)985-0601




                                          Jesus De Luna
                                          State Bar No. 24105788
                                          *email: ideluna-svc a,thomasihenrvlaw.com
                                          ATTORNEY FOR PLAINTIFF
                                          * service by email to this address only




                                                         Envelope# 40900480
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 11 of 40




                                   DEFINITIONS AND INSTRUCTIONS

1.     As used herein, the terms "you" and "your" shall refer to this Defendant, his attorneys,
       agents, and all other natural persons or business or legal entities acting or purporting to act
       for or on behalf of this Defendant, whether authorized to do so or not.

2.     As used herein, the term "documents" shall mean all writings of every kind, source and
       authorship, both originals and all non-identical copies thereof, in your possession, custody,
       or control, or known by you to exist, irrespective of whether the writing is one intended for
       or transmitted internally by you, or intended for or transmitted to any other person or entity,
       including without limitation any government agency, department, administrative, or private
       entity or person. The term shall include handwritten, typewritten, printed, photocopied,
       photographic, or recorded matter. It shall include communications in words, symbols,
       pictures, sound recordings, films, tapes, and information stored in, or accessible through,
       computer or other information storage or retrieval systems, together with the codes and/or
       programming instructions and other materials necessary to understand and use such
       systems. For purposes of illustration and not limitation, the term shall include: affidavits;
       agendas; agreements; analyses; announcements; bills, statements, and other records of
       obligations and expenditures; books; brochures; bulletins; calendars; canceled checks,
       vouchers, receipts and other records of payments; charts or drawings; check registers;
       checkbooks; circulars; collateral f les and contents; contracts; corporate bylaws; corporate
       charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries;
       drafts; files; guaranty agreements; instructions; invoices; ledgers, journals, balance sheets,
       profit and loss statements, and other sources of fmancial data; letters; logs, notes, or
       memoranda of telephonic or face-to-face conversations; manuals; memoranda of all kinds,
       to and from any persons, agencies, or entities; minutes; minute books; notes; notices; parts
       lists; papers; press releases; printed matter (including books, articles, speeches, and
       newspaper clippings); purchase orders; records; records of administrative, technical, and
       financial actions taken or recommended; reports; safety deposit boxes and contents and
       records of entry; schedules; security agreements; specifications; statements of bank
       accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
       evaluations, advice, recommendations, commentaries, conclusions, studies, test plans,
       manuals, procedures, data, reports, results, and conclusions; summaries, notes, and other
       records and recordings of any conferences, meetings, visits, statements, interviews or
       telephone conversations; telegrams; teletypes and other communications sent or received;
       transcripts of testimony; UCC instruments; work papers; and all other writings, the contents
       of which relate to, discuss, consider, or otherwise refer to the subject matter of the
       particular discovery requested.

3.     In accordance with TEx. R. CIv. P. Rule 192.7, a document is deemed to be in your
       possession, custody or control if you either have physical possession of the item or have a
       right to possession of the item that is equal or superior to the person who has physical
       control of the item.




PLAINTYFF'S rIIL4T SET OF IIVTERROGATORIES TO
DEFEtvDAtvT HOME DEPOT U.S.A., INC.,                                                        PAGE 2 OF 9
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 12 of 40




4.     "Person": The term "person" shall include individuals, associations, partnerships,
       corporations, and any other type of entity or institution whether formed for business
       purposes or any other purposes.

5.     "Identify" or "Identification":

       a.     When used in reference to a person, "identify" or "identification" means to state his
              or her full name, present or last known residence address, present or last known
              business address and telephone number.

       b.     When used in reference to a public or private corporation, governmental entity,
              partnership or association, "identify" or "identif cation" means to state its full name,
              present or last known business address or operating address, the name of its Chief
              Executive Officer and telephone number.

              When used in reference to a document, "identify" or "identification" shall include
              statement of the following:

               i.      the title, heading, or caption, if any, of such document;
              ii.      the identifying number(s), letter(s), or combination thereof, if any; and the
                       significance or meaning of such number(s), letter(s), or combination thereof,
                       if necessary to an understanding of the document and evaluation of any claim
                       of protection from discovery;
             iii.      the date appearing on such document; if no date appears thereon, the answer
                       shall so state and shall give the date or approxirnate date on which such
                       document was prepared;
             iv.       the number of pages and the general nature or description of such document
                       (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
                       sufficient particularity so as to enable such document to be precisely
                       identified;
              V.       the name and capacity of the person who signed such document; if it was not
                       signed, the answer shall so state and sha11 give the name of the person or
                       persons who prepared it;
             vi.       the name and capacity of the person to whom such document was addressed
                       and the name and capacity of such person, other than such addressee, to whom
                       such document, or a copy thereof, was sent; and
            vii.       the physical location of the document and the name of its custodian or
                       custodians.

6.     "Settlement": as used herein, means:

       a.     An oral or written, disclosed or undisclosed agreement, bargain, contract, settlement,
              partial settlement, limited settlement, arrangement, deal, understanding, loan
              arrangement, credit arrangement, contingent settlement, limitation on the amount of
              liability or judgment, or a promise by or between Plaintiff and any Defendants or
              between any Defendants herein whereby Plaintiff or Defendants have in any way



PLAINTIFF'S FIIiST SET OF INTERROGATORIES TO
DEFErmANT HOME DEPOT U.S.A., INC.,                                                           PAGE 3 OF 9
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 13 of 40




              released, compromised, in whole or in part, directly or indirectly, or agreed to do so
              in the future, any of the matters in controversy in this lawsuit whether before, after or
              during trial or before or after any jury verdict is returned herein or a judgment is
              entered or rendered herein.

       b.     Any resolution of the differences between the Plaintiff and Defendants by loan to the
              Plaintiff or any other device which is repayable in whole or in part out of any
              judgment the Plaintiff may recover against Defendants.

       C.     The term "settlement" shall also include "Mary Carter Agreements" as that term is
              used under Texas Law.

7.     "The wreck" as used herein refers to the wreck made the basis of this lawsuit.

        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question shall be answered for the period of time beginning with the date of the wreck
made the basis of this lawsuit up to and including the present date.

                                                USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph "1 ", "Defmitions" is intended to include the appropriate gender or number as
the text of any particular request for production of documents may require.

                                                   TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from February 16, 2019, through the date of production of
responses requested herein.




PLAIINTIFF'S FIIiST SET OF INIERROGATORIES TO
DEFErmArrr HOME DEPOT U.S.A., INC.,                                                          PAGE 4 OF 9
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 14 of 40




                                               INTERROGATORIES

1.       To the individual answering these interrogatories on behalf of the Defendant, please state:

         a. Name:
         b. Address:
         c. Any title which you may hold within HOME DEPOT U.S.A., INC., the entity known
            as HOME DEPOT:

         ANSWER:

2.       If you now contend or will contend that you are not liable in the capacity in which you
         have been sued, or that there is a defect of parties or names of parties to this suit, fully
         state your contentions and identify all correct parties by stating their full correct name
         and by stating all facts which support your contentions.

         ANSWER:

3.       Please state how the incident in question occurred.

         ANSWER:

4.       Please list all persons or entities that are or have been employed or have been contracted
         to maintain, inspect, clean, and/or repair common areas, at the HOME DEPOT U.S.A.,
         INC store where this incident occurred, beginning February 16, 2019 through the present
         date, and identify those persons/entities so employed/contracted.

         ANSWER:

5.       State precisely each and every act or omission on the part of any person that you believe
         constitutes negligence or that in any way contributed to cause the incident in question,
         including but not limited to, acts or omissions of negligence of anyone whether parry or
         nonparty, potential Third-Parties, sudden emergency; unavoidable accident; mechanical
         defect; or Act of God.

         ANSWER:

6.       Identify each and every employee by name, address and telephone number, of any
         person, whoin any way or manner, participated in the investigation of the events from
         which this cause of action arises, including, but limited to interviewing Plaintiff, her
         family, other tenants, and other employees, and provide the same information for each of
         those persons interviewed, and state the current location of any report resulting from such
         investigation.

         ANSWER:
     7. If DEFENDANT were insured under any insurance policy or agreement in effect at the
         time of the incident made the basis of this lawsuit which may make the respective


PLAIN7TFFls FIRST SET OF INi'ERROGATORIES TO
DEFErmAtvT HOIVIE DEPOT U.S.A., INC.,                                                       PAGE 5 OF 9
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 15 of 40




         insurance companies liable to satisfy all or part of any judgment which may be rendered
         in this litigation, identify each primary, umbrella, or excess insurance carrier.

         As used in this interrogatory, "identify" means to state the name and address of each
         primary, umbrella, or excess insurance carrier, including the policy number, the policy
         limits, whether or not notice of the incident was given, and whether or not a non-waiver
         agreement, reservation of rights letters, or any other document or agreement regarding
         coverage has been signed by or sent or communicated to you.

          "Identify' also means to state the dollar amount of insurance available under each such
         policy for each policy period.

         ANSWER:

         Please list the name and complete address of each and every person known to you or your
         attorneys who either witnessed or claimed to have witnessed the alleged events made the
         basis of this lawsuit, claims to have knowledge of how the alleged events occurred,
         claims to have witnessed any admission or inconsistent statement on the part of Plaintiff,
         including agents propounding these interrogatories, and otherwise claims to have
         knowledge of the facts relevant to this suit.

         FMI-y-.l ~ ~~

9.       Please state whether anyone acting on behalf of the DEFENDANT has secured, obtained,
         or has any knowledge of any statement, either ora1, audio, or video, recorded or in
         writing, made by the Plaintiff pertaining in any way to the happening or the occurrence
         made the basis of this lawsuit.

         ANSNWR:

10.      If, after the occurrence of the events forming the basis of this lawsuit, any photographs
         were taken in connection with such events, please state the date when such photographs
         were taken, the name, address, and telephone number of the person who took such
         photographs, the name and address of the person who employed the photographer, and
         the name and address of the person who presently has possession or custody of such
         photographs.

         ANSWER:

11.      If, after the accident, an investigation was made by or on behalf of the DEFENDANT(s)
         concerning the circumstances of the incident made the basis of this lawsuit, please state
         t.he name and address of each person who made such an investigation, whether a written
         report of the investigation was furnished to the DEFENDANT, and the substance of any
         written reports of the investigation furnished to DEFENDANT.
         ANSWER:




PLAINTIFF'S FIIiST SET OF INTERROGATORIES TO
DEFExDArrr HOME DEPOT U.S.A., INC.,                                                       PAGE 6 oF 9
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 16 of 40




12.      State each and every factor other than the alleged negligence of the Plaintiff which you
         contend contributed to the incident including, but not limited to, sudden emergency,
         unavoidable accident, product defect, mechanical defect, or act of God.

         ANSWER:

13.      State each and every factor which you contend caused or contributed to the Plaintiffs
         damages including, but not limited to, pre-existing physical or medical conditions of the
         Plaintiff, and identify all documents and tangible things which support your contentions.

         ANSWER:

14.      State verbatim all statements, admissions, or declarations made by Plaintiff to
         DEFENDANT(s), or to DEFENDANT's agents, or of which DEFENDANT is aware
         relating the incident made the basis of this lawsuit or relating to Plaintiff s damages.

         r,VIXAYMA

15.       With respect to any method or system, including any computer retrieval system, used by
         DEFENDANT to maintain or record complaints, investigations, and/or reports of falls or
         similar incidents for which records are or were kept, provide the following:

           a) the identity of each custodian of the records;
           b) a detailed description of the indexing system whereby such information is stored;
              and
           c) if applicable, a description of what each portion of the computer printout represents.

         ANSWER:

16.     Identify by name, address and telephone number each eyewitness to the incident

         ANSWER:

17.      Please identify and describe in detail any previous incidents which have occurred in the
         same way or in substantially the same way as the incident made the basis of this litigation
         within five (5) years of this incident.



18.      Please state the name, address and phone number of the person who was the maintenance
         supervisor for the HOME DEPOT U.S.A., INC. store where this incident occurred on
         February 16, 2019.

         ANSWER:

19.      Please state the name, address and phone number of the person who was the Manager in



PLAINTIFF'S rIItST SET OF $VTERROGATORIES TO
DEFErrDAriT HOME DEPOT U.S.A., INC.,                                                       PAGE 7 OF 9
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 17 of 40




        Charge for the HOIVIE DEPOT U.S.A., INC. store where this incident occurred on
        February 16, 2019.


        ANSWER:


20      Please state the name, address and phone number of the person who was responsible for
        inspection, maintenance, or cleaning of the HOME DEPOT U.S.A., INC. store where this
        incident occurred on February 16, 2019.

        G~. ~~

21.     Please identify the name, address and phone number of the individual responsible for the
        placing and arrangement caution displays at the HOME DEPOT U.S.A., INC. store
        where this incident occurred February 16, 2019.

        ANSWER:




PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFEVDArrr HOME DEPOT U.S.A., INC.,                                                     PAGE 8 oF 9
               Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 18 of 40




                                                 VERIFICATION


THE STATE OF

COUNTY OF                                        ~



       BEFORE ME, the undersigned authority, a Notary Public, on this day personally
appeared                                          , who being by me duly sworn under oath
deposed and said that he/she is duly qualified and authorized in all respects to make this
Affidavit; that he/she has read the above and foregoing answers, and that every statement
contained in this Discovery is within his knowledge and completely true and correct.



                                                     Signature



                                                     Print



THE STATE OF                                     §
                                                 §
COUNTY OF                                        §

       BEFORE ME, the undersigned authority, on this day personally
                                  , who being first duly swom, stated that each and all of the
foregoing Answers to Interrogatories are true and correct.

         SUBSCRIBED AND SWORN TO on the                          day of




                                                                 Notary Public, State of Texas
My Commission Expires:




PI.AIIVTIF F'S FIRST SET OF INTERROGATORIES TO
DEFEivDArrr HOME DEPOT U.S.A., INC.,                                                       PAGE 9 oF 9
           Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 19 of 40




                                CAUSE NO.

MARGARET MORRIS,                                 §                 IN THE DISTRICT COURT
Plaintiff                                        §
                                                 §
vs                                               §                        JUDICIAL DISTRICT
                                                 §
                                                 §
HOME DEPOT U.S.A., INC.,                         §
Defendant                                        §          WILLIAMSON COUNTY, TEXAS


                     PLAINTIFF'S REQUEST FOR PRODUCTION TO
                        DEFENDANT HOME DEPOT U.S.A., INC.,


TO: DEFENDANT HOME DEPOT U.S.A., INC., by and through its Registered Agent,
     Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company,
     located at 211 E. 7th Street, Suite 620 Austin, TX 78701.

       Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that the
Defendant produce copies of, or permit Plaintiff to inspect, sample, test, photograph, and/or copy
the designated documents, records, or tangible things which are in your possession, custody, or
control, or are available to you, or are in the possession, custody, or control of your agents,

representatives or attorneys.
       Plaintiff designates the manner of discovery to be by Defendant providing Plaintiffls

attorney with a photocopy or duplicate of each of the designated documents, records, or tangible
things in Defendant's possession, custody, or control, or by making the designated items
available for inspection, sampling, testing, photographing and/or copying at the office of
PlaintifPs attorney. If the requested documents, records, or tangible things cannot readily be
copied, produced, and delivered to Plaintiff's attorneys, or made available for inspection,
sampling, testing, photographing, and/or copying at the office of Plaintiff's attorney, Plaintiff is
agreeable to conducting discovery in the office of Defendant's counsel or Defendant's premises
or obtaining delivery there from.




                                                                       Envelope# 40900480
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 20 of 40




         Plaintiff designates fifty (50) days after these requests for discovery and inspection.

Pursuant to Rule 193.5 Texas Rules of Civil Procedure, these Requests for Production and

Discovery are continuing in nature and require supplementation as soon as is practical, but in no

event less than thirty (30) days prior to the beginning of trial.

                                               Respectfully submitted,

                                               The Law Offices of Thomas J. Henry
                                               5711 University Heights Blvd., Suite 101
                                               San Antonio, Texas 78249
                                               Phone: (210) 656-1000
                                               Fax. (361)985-0601




                                               Jesus De Luna
                                               State Bar No. 24105788
                                               *email: jdeluna-svc@thomasjhenrylaw.com
                                               ATTORNEY FOR PLAINTIFF
                                               * service by email to this address only




PLAINCIFF'S TIRST REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                          PAGE 2 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 21 of 40




                                DEFINITIONS AND INSTItiTCTIONS

1.    As used herein, the terms "you" and "your" shall refer to this Defendant, his attorneys,
      agents, and all other natural persons or business or legal entities acting or purporting to act
      for or on behalf of this Defendant, whether authorized to do so or not.

2.    As used herein, the term "documents" shall mean all writings of every kind, source and
      authorship, both originals and all non-identical copies thereof, in your possession, custody,
      or control, or known by you to exist, irrespective of whether the writing is one intended for
      or transmitted internally by you, or intended for or transmitted to any other person or entity,
      including without limitation any government agency, department, administrative, or private
      entity or person. The term shall include handwritten, typewritten, printed, photocopied,
      photographic, or recorded matter. It shall include communications in words, symbols,
      pictures, sound recordings, films, tapes, and information stored in, or accessible through,
      computer or other information storage or retrieval systems, together with the codes and/or
      programming instructions and other materials necessary to understand and use such
      systems. For purposes of illustration and not limitation, the term shall include: affidavits;
      agendas; agreements; analyses; announcements; bills, statements, and other records of
      obligations and expenditures; books; brochures; bulletins; calendars; canceled checks,
      vouchers, receipts and other records of payments; charts or drawings; check registers;
      checkbooks; circulars; collateral files and contents; contracts; corporate bylaws; corporate
      charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries;
      drafts; files; guaranty agreements; instructions; invoices; ledgers, journals, balance sheets,
      profit and loss statements, and other sources of financial data; letters; logs, notes, or
      memoranda of telephonic or face-to-face conversations; manuals; memoranda of all kinds,
      to and from any persons, agencies, or entities; minutes; minute books; notes; notices; parts
      lists; papers; press releases; printed matter (including books, articles, speeches, and
      newspaper clippings); purchase orders; records; records of administrative, technical, and
      fmancial actions taken or recommended; reports; safety deposit boxes and contents and
      records of entry; schedules; security agreements; specifications; statements of bank
      accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
      evaluations, advice, recommendations, commentaries, conclusions, studies, test plans,
      manuals, procedures, data, reports, results, and conclusions; summaries, notes, and other
      records and recordings of any conferences, meetings, visits, statements, interviews or
      telephone conversations; telegrams; teletypes and other communications sent or received;
      transcripts of testimony; UCC instruments; work papers; and all other writings, the contents
      of which relate to, discuss, consider, or otherwise refer to the subject matter of the
      particular discovery requested.

3.    In accordance with TEx. R. Civ. P. Rule 192.7, a document is deemed to be in your
      possession, custody or control if you either have physical possession of the item or have a
      right to possession of the item that is equal or superior to the person who has physical
      control of the item.




PLAINTIFF'S nRST REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., I1vC                                                          PAGE 3 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 22 of 40




4.    "Person": The term "person" shall include individuals, associations, partnerships,
      corporations, and any other type of entity or institution whether formed for business
      purposes or any other purposes.

5.    "Identify" or "Identification":

      a.     When used in reference to a person, "identify" or "identification" means to state his
             or her full name, present or last known residence address, present or last known
             business address and telephone number.

      b.     When used in reference to a public or private corporation, governmental entity,
             partnership or association, "identify" or "identification" means to state its full name,
             present or last known business address or operating address, the name of its Chief
             Executive Officer and telephone number.

      C.     When used in reference to a document, "identify" or "identification" shall include
             statement of the following:

              i.       the title, heading, or caption, if any, of such document;
             ii.       the identifying number(s), letter(s), or combination thereof, if any; and the
                       signif cance or meaning of such number(s), letter(s), or combination thereof,
                       if necessary to an understanding of the document and evaluation of any claim
                       of protection from discovery;
            iii.       the date appearing on such document; if no date appears thereon, the answer
                       shall so state and shall give the date or approximate date on which such
                       document was prepared;
            iv.        the number of pages and the general nature or description of such document
                       (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
                       sufficient particularity so as to enable such document to be precisely
                       identified;
             V.        the name and capacity of the person who signed such document; if it was not
                       signed, the answer shall so state and shall give the name of the person or
                       persons who prepared it;
            vi.        the name and capacity of the person to whom such document was addressed
                       and the name and capacity of such person, other than such addressee, to whom
                       such document, or a copy thereof, was sent; and
            vii.       the physical location of the document and the name of its custodian or
                       custodians.

6.    "Settlement": as used herein, means:

      a.     An oral or written, disclosed or undisclosed agreement, bargain, contract, settlement,
             partial settlement, limited settlement, arrangement, deal, understanding, loan
             arrangement, credit arrangement, contingent settlement, limitation on the amount of
             liability or judgment, or a promise by or between Plaintiff and any Defendants or
             between any Defendants herein whereby Plaintiff or Defendants have in any way



PLAINTIFF'S TII2ST REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                           PAGE 4 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 23 of 40




             released, compromised, in whole or in part, directly or indirectly, or agreed to do so
             in the future, any of the matters in controversy in this lawsuit whether before, after or
             during trial or before or after any jury verdict is returned herein or a judgment is
             entered or rendered herein.

       b.    Any resolution of the differences between the Plaintiff and Defendants by loan to the
             Plaintiff or any other device which is repayable in whole or in part out of any
             judgment the Plaintiff may recover against Defendants.

       C.    The term "settlement" shall also include "Mary Carter Agreements" as that term is
             used under Texas Law.

7.    "The wreck" as used herein refers to the wreck made the basis of this lawsuit.

        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question shall be answered for the period of time beginning with the date of the wreck
made the basis of this lawsuit up to and including the present date.

                                            USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words def ned
under paragraph "1 ", "Defmitions" is intended to include the appropriate gender or number as
the text of any particular request for production of documents may require.

                                               TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from February 16, 2019, through the date of production of
responses requested herein.




PLAIlVTIFF'S FIRST REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                            PAGE 5 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 24 of 40




                                    FIRST REOUEST FOR PRODUCTIOly

    1. All photographs taken in connection with Plaintiff s cause of action in the possession,
           constructive possession, custody or control of the DEFENDANT, DEFENDANT's
           attorney or anyone acting on DEFENDANT's behalf.

    2. All photographs taken of the scene of the incident or the surrounding area of the scene of the
           incident in the possession, constructive possession, custody or control of the
           DEFENDANT, DEFENDANT's attorney or anyone acting on DEFENDANT's behalf.

    3. All photographs taken of Plaintiff which may be in the possession, constructive possession,
           custody or control of the DEFENDANT, DEFENDANT's attorney or anyone acting on
           DEFENDANT's behalf.

    4. All pictures, motion pictures, movies, films, or photographic material of any kind taken of
           the Plaintiff which are in the possession, constructive possession, custody or control of
           the DEFENDANT, DEFENDANT's attorney or anyone acting on DEFENDANT's
           behalf.

    5. All written statements made by the Plaintiff in the possession, constructive possession,
           custody or control of the DEFENDANT, DEFENDANT's attorney or anyone acting on
           DEFENDANT's behalf.
    6. All oral statements made by the Plaintiffs which were either recorded or taped on an
           electronic device or recorder which are in the possession, constructive possession,
           custody or control of the DEFENDANT, DEFENDANT's attorney or anyone acting on
          DEFENDANT's behalf.

    7. All written statements made by any witnesses to the accident that are in the possession,
           constructive possession, custody or control of the DEFENDANT, DEFENDANT's
           attorney or anyone acting on DEFENDANT's behalf.

    8. All oral, taped or recorded statements made by any witnesses to the accident that is the basis
           of Plaintiff s lawsuit which are in the possession, constructive possession, custody or
           control of the DEFENDANT, DEFENDANT's attorney or anyone acting on
           DEFENDANT's behalf.
    9. A copy of the policy or policies of liability insurance providing coverage to the
          DEFENDANT on February 16, 2019.
    10.A copy of all policies of "excess" and/or "umbrella" liability insurance providing coverage
          to the DEFENDANT on February 16, 2019.

    11.A copy of all documents filed with any state, county, city, federal or governmental agency,
          institution or departrnent containing information about the Plaintiffs which are in the




PLAINTIFF's FIRST REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                           PAGE 6 OF 10
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 25 of 40




              possession, constructive possession, custody or control of the           DEFENDANT,
              DEFENDANT's attorney or anyone acting on DEFENDANT's behalf.
    12. All written reports of inspection, tests, writings, drawings, graphs, charts, recordings or
            opinions of any expert who has been used for consultation and whose work product
            forms a basis either in whole or in part of the opinions of an expert who is to be called as
            a witness. (If the discoverable factual materials have not been received or reduced to a
            tangible form, request is hereby made that the DEFENDANT advises the Plaintiff
            accordingly and reduce such material to a tangible form).

    13. A curriculum vitae or resume for any consulting expert whose mental impressions or
           opinions have been reviewed by a testifying expert.

    14. Any and all written communications, including but not limited to letters and/or
          memorandums, between agents, employees and/or representatives of DEFENDANT
          that DEFENDANT prepared as a result of the accident made the basis of Plaintiff s
          lawsuit.

    15. Copies of estimates, invoices, and/or any other written documentation which was prepared
           as a result of the damage to any equipment or structure involved in the accident made
           the basis of Plaintiff s lawsuit.

    16. Copies of any and all relevant documents, reports, andlor memorandum in DEFENDANT's
           possession which have resulted from the accident made the basis of Plaintiff s lawsuit.

    17. Copies of any contracts or agreements between DEFENDANT and any maintenance or
           repair service in effect at the HOME DEPOT U.S.A., INC. store where this incident
           occurred on February 16, 2019.

    18. Copies of any indemnity agreement between DEFENDANT and any other parties.

    19. Copies of any and all books, documents or other tangible things which may be used at the
           time of trial, which may have a bearing on Plaintiff s cause of action.

    20. Copies of any and all tangible things whose production has not been requested previously in
           this or other request which DEFENDANT does not intend to introduce into evidence at
           trial but may be used as demonstrative evidence at trial.

    21. Contracts between the owner and the manager or managing fum at the time of the plaintiff s
           injury, and for the year immediately preceding plaintiffs injury.

    22. Any indemnity agreement between any party to this case and non-parry which is relevant to
           the incident and injuries made the basis of this lawsuit.




PI.AINTIFF'S FIRST REQIIEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                             PAGE 7 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 26 of 40




    23. Any joint venture agreement between the parties or between any party to the lawsuit and any
           non-party regarding the ownership, repair, operation, maintenance, advertising, security
           or other service of or for the premises in question.

    24. Any rules, management guidelines, operating guidelines, or other similar document that
          purports to show operating procedures for the management, repair, service, care, and
          maintenance of the premises in question.

    25. Copies of any surveillance tapes, movies or photos of the Plaintiff.

    26. Any training manuals, videos, policies, rules, management guidelines, operating guidelines,
           or other document that purports to show procedures for tenant safety; the inspection,
           maintenance, or repair of common areas, including but not limited to preventing,
           responding to and reporting tenant injuries.

    27. A copy of any reports, schedules, lists, memorandums, or other documents regardless of
           manner or method of recording, identifying all employees scheduled to work at the
           HOME DEPOT U.S.A., INC.. store where this incident occurred on February 16,
           2019 the HOME DEPOT U.S.A., INC.. store where this incident occurred on
           February 16, 2019.

    28. A copy of any and all itemizations, reports, schedules, paychecks or other documents
           regardless of manner or method of recording identifying the time and/or work schedule
           of each and every employee of the HOME DEPOT U.S.A., INC. store where this
           incident occurred on February 16, 2019, between January 1, 2018 — Present.

    29. True and accurate copies of all documents, including but not limited to any accident/Incident
           reports, evidencing any accidents involving customers or employees for the HOME
           DEPOT U.S.A., INC. store where this incident occurred, between January 1, 2018 —
           Present.

    30. True, accurate, and unedited copies of all the security camera videotapes for the HOME
           DEPOT U.S.A., INC. store where this incident occurred for the date of February 16,
           2019.

    31. Copies of any document which shows the names of all employees who were working at the
    HOME DEPOT U.S.A., INC. store where this incident occurred on February 16, 2019.

    31. Copies of the architectural plans and drawings for the premises in question, specifically with
             respect to the location where the plaintiff was injured.

    32. Please produce any training manuals, videos, policies, rules, management guidelines,
           operating guidelines, or other documents that purports to show procedures for
           management and for preventing, responding to and reporting tenant injuries.




PLAINTIFF'S FIIL4T REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                           PAGE 8 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 27 of 40




    34 Please produce copies of the daily manager's reports for the HOME DEPOT U.S.A., INC.
    store where this incident occurred for the date of February 16, 2019.

    35. Please produce copies of the weekly manager's report for the HOME DEPOT U.S.A.,
    INC. store where this incident occurred for the week beginning, February 16, 2019.

    36. Please produce the monthly manager's report for the HOME DEPOT U.S.A., INC. store
    where this incident occurred for the month of March, 2018.

    37. Please produce copies of any criminal convictions you will attempt to use for impeachment
    of any witness in this matter, pursuant to TEx. R. EvID. 609.

    38. Incident reports made responsive to the fall that is the basis of this suit.

    39. Incident reports made responsive to personal injuries on the premises in question from
    January 2018 — present.

    40. All documents evidencing personal injuries for the store where this incident occurred from
    January 2018 — present.

    41. Complete and legible photocopies of all statements taken from employees who were           at

    the scene of the incident, either when it occurred or after it occurred.

     42.    Complete and legible photocopies of all statements taken from the HOME
     DEPOT U.S.A., INC. employees who witnessed the incident.

     43.       Copies of all video of the location where this incident occurred for 24 hours
     preceding the incident.

     44.       Copies of all video of the location where this incident occurred for 24 hours after
     the incident.

     45.     Complete and legible photocopies of any incident reports made in accordance
     with HEB policy for the incident in question.

     46.       Complete and legible photocopies of all statements taken by you, or someone on
     your behalf, from witnesses and persons with knowledge of relevant facts.

     47.        Copies of all customer incident reports made within 24 months before the date of
     this incident for the store where this fall occurred.

     48.          Copy of reporting manager's personnel file.

     49.          Copy of personnel file for the maintenance partner who cleaned up the spill.

     50.         All photographs taken in relation to this fall.



PLAINTIFF'S FIRST REQUEST FOR PRODUCTION
DEFENDnriT HOME DEPOT U.S.A., INC                                                         PAGE 9 OF 10
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 28 of 40




     51.          Copy of Defendant's safety manual and procedures.

     52.      Screenshots or copies of all webpages of Defendant's CertiLearn Safety Basics
     program.


     53. Any and all trial exhibits.

     54. Any rules, management guidelines, operating guidelines, or other similar document that
         purports to show operating procedures for the management, customer safety, repair,
         service, care, and maintenance of the area where the incident occurred on the premises.


     55. Any training manuals, videos, policies, rules, management guidelines, operating
         guidelines, policies and procedures, or other documents that purport to show procedures
         for invitee safety, and preventing, responding to, and reporting invitee or contractor
         injuries.

     56. A copy of any lease between Defendant and any owner of the premises in question in
         effect at the time of PlaintifPs injury, regarding occupation of the premises in question.


     57. A copy of any reports, schedules, lists, memorandums, or other documents regardless of
         manner or method of recording, identifying all employees that witnessed, responded to,
         participated in an investigation of, and/or spoke with Plaintiff or any witnesses regarding
         the incident.

     58. Copies of all documents, including but not limited to any incident/accident reports,
         evidencing any incidents/accidents involving this incident, and any similar incident in
         the last five (5) years.

     59. All inspection / maintenance / cleaning logs for the area where the incident occurred for
         the last five (5) years.




PLAINTIFF'S FIIL4T REQUEST FOR PRODUCTION
DEFENDANT HOME DEPOT U.S.A., INC                                                         PAGE 1O OF 10
           Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 29 of 40




                                CAUSE NO.

MARGARET MORRIS,                               §                 IN THE DISTRICT COURT
Plaintiff                                      §
                                               §
vs                                             §                        JUDICIAL DISTRICT
                                               §
                                               §
HOME DEPOT U.S.A., INC.,                       §
Defendant                                      §          WILLIAMSON COUNTY, TEXAS


                 PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO
                      DEFENDANT HOME DEPOT U.S.A., INC.,


TO: DEFENDANT HOME DEPOT U.S.A., INC., by and through its Registered Agent,
     Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company,
     located at 211 E. 7th Street, Suite 620 Austin, TX 78701.

       Pursuant to Rule 198, Texas Rules of Civil Procedure, you are requested to admit or deny
the truth of statements or opinions of fact or of the application of law to fact, including the
genuineness of any documents served with this request or otherwise furnished or made available
for inspection and copying. This request extends to a1l matters set forth in the accompanying

attachments.
       Each matter of which an admission is requested will be admitted unless, within thirty (30)
days after service of this request, or within fifty (50) days after service of the citation and

petition, whichever is later, you serve upon the Plaintiff, through the undersigned attorney of
record, a written answer or objection concerning such matter, either specifically denying the
matter of which an admission is requested or setting forth in detail the reasons why you cannot

truthfully either admit or deny the matter.




                                                                      Envelope# 40900480
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 30 of 40




                                               Respectfully submitted,

                                               The Law Offices of Thomas J. Henry
                                               5711 University Heights Blvd., Suite 101
                                               San Antonio, Texas 78249
                                               Phone: (210) 656-1000
                                               Fax. (361)985-0601



                                                             l~-

                                               Jesus De Luna
                                               State Bar No. 24105788
                                               *email: jdeluna-svc@thomasjhenrylaw.com
                                               ATTORNEY FOR PLAINTIFF
                                               * service by email to this address only




PLAINTIFF13 FIIisT REQUEST FOR ADMISSIONS TO
DEFENDANT HOME DEPOT U.S.A., INC                                                          PAGE 2 OF 7
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 31 of 40




                                   DEFINITIONS AND INSTRUCTIONS

1.     As used herein, the terms "you" and "your" shall refer to this Defendant, his attorneys,
       agents, and all other natural persons or business or legal entities acting or purporting to act
       for or on behalf of this Defendant, whether authorized to do so or not.

2.     As used herein, the term "documents" shall mean all writings of every kind, source and
       authorship, both originals and all non-identical copies thereof, in your possession, custody,
       or control, or known by you to exist, irrespective of whether the writing is one intended for
       or transmitted internally by you, or intended for or transmitted to any other person or entity,
       including without limitation any government agency, department, administrative, or private
       entity or person. The term shall include handwritten, typewritten, printed, photocopied,
       photographic, or recorded matter. It shall include communications in words, symbols,
       pictures, sound recordings, films, tapes, and information stored in, or accessible through,
       computer or other information storage or retrieval systems, together with the codes and/or
       prograrmning instructions and other materials necessary to understand and use such
       systems. For purposes of illustration and not limitation, the term shall include: affidavits;
       agendas; agreements; analyses; announcements; bills, statements, and other records of
       obligations and expenditures; books; brochures; bulletins; calendars; canceled checks,
       vouchers, receipts and other records of payments; charts or drawings; check registers;
       checkbooks; circulars; collateral files and contents; contracts; corporate bylaws; corporate
       charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries;
       drafts; files; guaranty agreements; instructions; invoices; ledgers, journals, balance sheets,
       profit and loss statements, and other sources of fmancial data; letters; logs, notes, or
       memoranda of telephonic or face-to-face conversations; manuals; memoranda of all kinds,
       to and from any persons, agencies, or entities; minutes; minute books; notes; notices; parts
       lists; papers; press releases; printed matter (including books, articles, speeches, and
       newspaper clippings); purchase orders; records; records of administrative, technical, and
       financial actions taken or recommended; reports; safety deposit boxes and contents and
       records of entry; schedules; security agreements; specifications; statements of bank
       accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
       evaluations, advice, recommendations, commentaries, conclusions, studies, test plans,
       manuals, procedures, data, reports, results, and conclusions; summaries, notes, and other
       records and recordings of any conferences, meetings, visits, statements, interviews or
       telephone conversations; telegrams; teletypes and other communications sent or received;
       transcripts of testimony; UCC instruments; work papers; and all other writings, the contents
       of which relate to, discuss, consider, or otherwise refer to the subject matter of the
       particular discovery requested.

3.     In accordance with TEx. R. CIv. P. Rule 192.7, a document is deemed to be in your
       possession, custody or control if you either have physical possession of the item or have a
       right to possession of the item that is equal or superior to the person who has physical
       control of the item.




PLAINTIFF's Z'IRST REQUEST FOR ADMI.SSIONS TO
DEFENDANT HOME DEPOT U.S.A., INC                                                            PAGE 3 OF 7
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 32 of 40




4. "Person": The term "person" shall include individuals, associations, partnerships,
     corporations, and any otlier type of entity or institution whether formed for business
     purposes or any other purposes.

5.     "Identify" or "Identification":

       a.     When used in reference to a person, "identify" or "identification" means to state his
              or her full name, present or last known residence address, present or last known
              business address and telephone number.

       b.     When used in reference to a public or private corporation, governmental entity,
              partnership or association, "identify" or "identification" means to state its full name,
              present or last known business address or operating address, the name of its Chief
              Executive Officer and telephone number.

       C.     When used in reference to a document, "identify" or "identification" shall include
              statement of the following:

               i.       the title, heading, or caption, if any, of such document;
              ii.       the identifying number(s), letter(s), or combination thereof, if any; and the
                        significance or meaning of such number(s), letter(s), or combination thereof,
                        if necessary to an understanding of the document and evaluation of any claim
                        of protection from discovery;
             iii.       the date appearing on such document; if no date appears thereon, the answer
                        shall so state and shall give the date or approximate date on which such
                        document was prepared;
             iv.        the number of pages and the general nature or description of such document
                        (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
                        sufficient particularity so as to enable such document to be precisely
                        identified;
              V.        the name and capacity of the person who signed such document; if it was not
                        signed, the answer shall so state and shall give the name of the person or
                        persons who prepared it;
             vi.        the name and capacity of the person to whom such document was addressed
                        and the name and capacity of such person, other than such addressee, to whom
                        such document, or a copy thereof, was sent; and
            vii.        the physical location of the document and the name of its custodian or
                        custodians.

6.     "Settlement": as used herein, means:

       a.     An oral or written, disclosed or undisclosed agreement, bargain, contract, settlement,
              partial settlement, limited settlement, arrangement, deal, understanding, loan
              arrangement, credit arrangement, contingent settlement, limitation on the amount of
              liability or judgment, or a promise by or between Plaintiff and any Defendants or
              between any Defendants herein whereby Plaintiff or Defendants have in any way



PLAINTIFF'S FIILST 12EQUEST FOR ADMISSIONS TO
DEFENDANT HOME DEPOT U.S.A., INC                                                             PACE 4 oF 7
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 33 of 40




             released, compromised, in whole or in part, directly or indirectly, or agreed to do so
             in the future, any of the matters in controversy in this lawsuit whether before, after or
             during trial or before or after any jury verdict is returned herein or a judgment is
             entered or rendered herein.

      b.     Any resolution of the differences between the Plaintiff and Defendants by loan to the
             Plaintiff or any other device which is repayable in whole or in part out of any
             judgment the Plaintiff may recover against Defendants.

      C.     The term "settlement" shall also include "Mary Carter Agreements" as that term is
             used under Texas Law.

7.    "The wreck" as used herein refers to the wreck made the basis of this lawsuit.

        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question sha11 be answered for the period of time beginning with the date of the wreck
made the basis of this lawsuit up to and including the present date.

                                              USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph "1 ", "Defmitions" is intended to include the appropriate gender or number as
the text of any particular request for production of documents may require.

                                                 TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from Febraary 16, 2019, through the date of production of
responses requested herein.




PLAINTIFF'S IiRST REQUEST FOR ADMISSIONS TO
DEFENDANT HOME DUPOT U.S.A., INC                                                            PAGE 5 OF 7
              Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 34 of 40




                                                REQUESTS FOR ADMISSION

1.        Defendant was the owner of the premises on the date of the incident.

          ADMIT OR DENY

2.        Admit that Plaintiff had entered upon the premises by the express invitation of
          Defendant.

         ADMIT OR DENY

3.       Defendant and/or its agents, employees and/or representatives did not have any warning
         signs or barricades in the area where the incident occurred.

         ADNIIT OR DENY

4.       Defendant and/or its agents, employees and/or representatives did not timely inspect the
         area where the incident occurred.

         ADMIT OR DENY

5.       Admit that Defendant, and/or its agents, employees and/or representatives, was responsible
         for the maintenance of the spill made the basis of this lawsuit.

         ADIVIIT OR DENY

6.       Defendant and/or its agents, employees and/or representatives did not properly maintain
         the area where the incident occurred.

         ADMIT OR DENY

7.       Defendant did not institute any training procedures for its employees with regard to the
         non-employee invitee's presence on the premises to prevent occurrences and/or incidents
         such as those made the basis of this suit.


         ADMIT OR DENY

 8.      Admit that Defendant and/or its agents, employees and/or representatives knew that the
      spill had not been properly maintained.

         ADIVIIT OR DENY

 9.      Despite knowledge that the spill made the basis of this suit had not been properly maintained,
         Defendant and/or its agents, employees and/or representatives made no attempt to clean the
         spill or avoid injury.



PI.ADV'IYFF'S 1IRST REQUEST FOR ADMISSIONS TO
DEFENDANT HOME DEPOT U.S.A., INC                                                              PAGE 6 OF 7
               Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 35 of 40




          ADMIT OR DENY

 10.      Admit that your responses herein are truthful.

          ADNIIT OR DENY




PLAIIVTIFF'S FIIRST REQUEST FOR ADIVIISSIONS TO
DEFENDANT HOME DEPOT U.S.A., INC                                              PAGE 7 OF 7
        Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 36 of 40




             WILLIAMSON COUNTY LOCAL RULES

C. PRE-TRIAL PROCEDURES

C-2 SCBEDULING. At the time of filing in each non-family civil case,
the Clerk will provide the plaintiff a copy of the following rules relating
to pre-trial scheduling to be served with the petition. They are as
follows:

  a) Any additional parties to be joined within 90 days from the date
     answered filed.

  b) Plaintiff s expert witnesses to be designated within 120 days from
     the date answer is filed. Defendant's expert witnesses shall be
     designated within 150 days from the date answer is filed.

  c) Discovery shall be completed within 180 days from the date
     answer is filed.

  d) Motions for summary judgment to be filed within 210 days from
     the date answer is filed.

  e) A settlement conference must be held with the two parties present
     within 250 days from the date of answer.

  f) A pre-trial statement setting forth unresolved issues, proposed jury
     charges, and stipulations and all matters to be considered in Rule
     166 pre-trial conference shall be filed no later than 270 days from
     the date of answer. If the parties are unable to agree on a j oint pre-
     trial statement then separate submission is required.

*NOTE A copy of this rule will be attached to citations issued by the
Clerk.
           Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 37 of 40
                                                            Filed: 5/22/2020 9:53 AM
                                                            Lisa David, District Clerk
                                                            Williamson County, Texas
                                                            Tammy Clinton
                              CAUSE NO. 20-0284-C26

MARGARET MORRIS,                                  §              IN THE DISTRICT COURT
         Plaintiff,                               §
                                                  §
VS.                                               §              26TH JUDICIAL DISTRICT
                                                  §
HOME DEPOT USA, INC.                              §
         Defendant.                               §          WILLIAMSON COUNTY, TEXAS

            DEFENDANT HOME DEPOT U.SA., INC.’S ORIGINAL ANSWER
                    TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE:

       COMES NOW Defendant Home Depot U.S.A., Inc. (“Defendant” herein) in the above-

entitled and numbered cause, and for its Original Answer to Plaintiff’s Original Petition would

respectfully show unto the Court as follows:

                                               I.
                                         GENERAL DENIAL

1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant hereby enters a

general denial, and demands that Plaintiff be required to prove her allegations by a preponderance

of the evidence.

                                           II.
                                  AFFIRMATIVE DEFENSES

2.     By way of affirmative defense, Defendant affirmatively alleges that the incident made the

basis of this suit and Plaintiff’s damages, if any, were proximately caused by Plaintiff’s own fault

and/or negligence.

3.     Defendant asserts the defense of unavoidable accident. The damages plaintiff claims were

due to an accident that was not caused by the negligence of any party, and one that could not be

prevented by the exercise of due care.




                                                                            Envelope# 43175118
             Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 38 of 40




4.      The alleged condition complained of by the Plaintiff was open and obvious to a reasonably

prudent person and therefore the Plaintiff either knew or should have known of any alleged

deficiencies in the subject property and accepted the same with such knowledge. As a result,

Plaintiff’s recovery should be barred.

                                          III.
                             OFFSET, CREDIT AND REDUCTION

5.      In the highly unlikely and remote event that Plaintiff should recover any amount of

money damages herein, Defendant affirmatively pleads as to medical expenses that Plaintiff’s

recovery is strictly limited to medical expenses actually paid or incurred by or on behalf of

Plaintiff.

6.      In the highly unlikely and remote event that the Plaintiff should recover any amount of

money damages for lost income or loss of earning capacity, Defendant affirmatively pleads that

such recovery is only recoverable in an amount reduced to present value and after all income

taxes have been deducted.

7.      Defendant specifically plead for a dollar credit in an amount equal to all settlement

payments made by other defendants and third parties, if any.

                                             IV.
                                      PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Defendant Home Depot U.S.A., Inc. prays

that Plaintiff take nothing by this action and Defendant be dismissed with its costs, and for such

other relief, both general and specific, at law or in equity, to which Defendant may be justly entitled.
          Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 39 of 40




                                                   Respectfully submitted,
                                                   Hawkins Parnell & Young, LLP

                                           By:     /s/ Amy Welborn
                                                   TROY D. HELLING
                                                   State Bar No. 24007340
                                                   thelling@hpylaw.com
                                                   AMY WELBORN
                                                   State Bar No. 24012853
                                                   awelborn@hpylaw.com

                                                   4514 Cole Ave., Suite 500
                                                   Dallas, TX 75205
                                                   (214) 780-5100
                                                   (214) 780-5200 (Fax)
                                                           -AND-
                                                   2705 Bee Caves Road, Suite 220
                                                   Austin, Texas 78746
                                                   (512) 687-6900
                                                   (512) 687-6990 (Fax)

                                                   ATTORNEYS FOR DEFENDANT
                                                   HOME DEPOT U.S.A., INC.


                                CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been sent via electronic service to counsel of record in accordance with the Texas
Rules of Civil Procedure, on this the 22nd day of May 2020.

       Jesus De Luna
       The Law Office of Thomas J. Henry
       jdeluna-svc@thomasjhenrylaw.com
       5711 University Heights Blvd., Suite 101
       San Antonio, Texas 78249
                  Case 1:20-cv-00563 Document 1-2 Filed 05/26/20 Page 40 of 40

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Anna Ortiz on behalf of Amy Welborn
Bar No. 24012853
aortiz@hpylaw.com
Envelope ID: 43175118
Status as of 05/22/2020 12:01:54 PM -05:00

Case Contacts

Name               BarNumber   Email                             TimestampSubmitted     Status

Jesus De Luna                  jdeluna-svc@thomasjhenrylaw.com   5/22/2020 9:53:36 AM   SENT

Troy D. Helling                thelling@hpylaw.com               5/22/2020 9:53:36 AM   SENT

Katie Byland                   kbyland@hpylaw.com                5/22/2020 9:53:36 AM   SENT

Taylor Yetter                  tyetter@hpylaw.com                5/22/2020 9:53:36 AM   SENT

Claudia Tucker                 ctucker@hpylaw.com                5/22/2020 9:53:36 AM   SENT

Tracy Sheehan                  tsheehan@hpylaw.com               5/22/2020 9:53:36 AM   SENT

Anna Ortiz                     aortiz@hpylaw.com                 5/22/2020 9:53:36 AM   SENT



Associated Case Party: Home Depot U.S.A., Inc

Name               BarNumber   Email                 TimestampSubmitted Status

Amy C.Welborn                  awelborn@hpylaw.com 5/22/2020 9:53:36 AM      SENT
